                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

PRINCE F. RASHADA,

                            Plaintiff,                         OPINION AND ORDER
      v.
                                                                     18-cv-62-wmc
CATHY JESS, ET AL.,

                            Defendants.


      Pro se plaintiff Prince F. Rashada, a prisoner at the Fox Lake Correctional Institution

(“FLCI”), is proceeding in this lawsuit pursuant to 42 U.S.C. § 1983 and the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-2(b), on

claims that defendants violated his constitutional and statutory rights by confiscating his

religious newspapers. Currently before the court are Rashada’s motion to amend his

complaint (dkt. #20), motion for a preliminary injunction and temporary restraining order

(dkt. #22) and motion to compel (dkt. #23). For the reasons that follow, the court is

denying Rashada’s motions to amend and compel, but will direct defendants to respond to

his request for a preliminary injunction related to the continued confiscation of his

newspapers.




I.    Motion to amend complaint (dkt. #20)

      Rashada seeks to amend his complaint to provide further details about the claims

upon which he is proceeding. While the proposed amended complaint updates the list of

defendants to include only those the court allowed him to proceed against, provides details

about Rashada’s efforts to exhaust his administrative remedies, and elaborates on the
injunctive relief he seeks, Rashada’s proposed claims are the same. For that reason, the

court sees no basis to modify the operative complaint in this lawsuit and require defendants

to file another answer. Accordingly, the motion to amend will be denied as unnecessary.




II.    Motion for preliminary injunction and temporary restraining order (dkt.
       #22)

       Rashada seeks a preliminary injunction and temporary restraining order:             (1)

requiring FLCI to recognize the Nation of Islam (“NOI”) as an approved religion; (2)

instructing Wisconsin Department of Corrections (“DOC”) employees not to force

Rashada to take part in a religious group that does not reflect his personal beliefs; (3)

instructing DOC employees to stop discriminating against and mistreating Rashada with

respect to his NOI practice; and (4) precluding defendants from denying future Final Call

newspapers. (See dkt. #22-1.) To start, Rashada has not made a showing that he requires

immediate relief without notice to and an opportunity to respond by the defendants, his

request for a temporary restraining order will be denied. See Fed. R. Civ. P. 65(b)(1) (to

obtain temporary restraining order without prior notice to the adverse party, plaintiff must

show that “immediate and irreparable injury, loss, or damage will result to the movant

before the adverse party can be heard in opposition”). However, with respect to his request

for a preliminary injunction, the court will direct defendants to respond, but only to his

request related to the Final Call newspapers.

       Rashada’s first three requests are broader than his claims in this lawsuit, so the court

is denying those requests for that reason. See 18 U.S.C. § 3626(a)(2) (injunctive relief to

remedy prison conditions must be “narrowly drawn to extend no further than necessary to

                                              2
correct the harm the court finds requires preliminary relief, and be the least intrusive means

necessary to correct that harm”).        However, his fourth request relates to Rashada’s

challenge to the confiscation of his Final Call newspapers, which is the subject of his

RLUIPA and constitutional claims in this lawsuit.          Since Rashada has submitted an

affidavit in which he avers that Final Call newspapers do not violate prison policy in any

way, the court will require defendants to respond to that request for preliminary injunctive

relief.




III.      Motion to compel (dkt. #23)

          Finally, Rashada’s motion to compel will be denied. In it, Rashada asks for an order

requiring defendants to respond to his first set of interrogatories and request for production

of documents. Yet defendants point out that their deadline to respond had not yet passed

when Rashada filed his motion, Rashada did not try to work with defendants before filing

his motion, and, in any event, defendants now have timely responded to Rashada’s

discovery requests. Rashada does not dispute defendants’ response. Accordingly, the court

accepts that Rashada’s motion to compel was premature and will deny it.



                                            ORDER

          IT IS ORDERED that:

          1) Plaintiff Prince Rashada’s motion for leave to amend (dkt. #20) is DENIED.

          2) Plaintiff’s motion to compel (dkt. #23) is DENIED.

          3) Plaintiff’s motion for a preliminary injunction (dkt. #22) is RESERVED in part

             and DENIED in part, as provided above.
                                               3
4) Defendants may have until October 30, 2019, to respond to plaintiff’s motion

   for a preliminary injunction related to the confiscation of his Final Call

   newspapers. Plaintiff may have until November 13, 2019, to file a reply brief.

Entered this 9th day of October, 2019.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    4
